Mr. Justice Boggs delivered the opinion of the court. 3. Assumpsit, Action op, § 44*—when for money had and received lies. Assumpsit for money had and received may be maintained whenever the defendant has obtained money belonging to the plaintiff which in equity and good conscience he has no right to retain, as in such case the law implies a promise to pay. 4. Banks and banking, § 119*—when deposit slip is admissible in action by bank to recover money erroneously credited in pass book. In an action by a bank to recover money credited by mistake to a depositor in his pass book instead of entering such deposit in the book of the depositor who made the deposit, held that the deposit slip showing a deposit by such other depositor was properly admitted in evidence, it being a part of the. res gestw.